Title: Thomas Jefferson to Patrick Gibson, 18 February 1818
From: Jefferson, Thomas
To: Gibson, Patrick


                    
                        Dear Sir
                        Monticello
Feb. 18. 18.
                    
                    Our late cold and snowy weather has prevented me for some days from riding as far as my mills, but I take for granted Johnson has now on board his boats, which are on their way down, about 100 Bar. of flour, which with a remnant of 20. or 30. Barrels still to go makes up the last years crop of this place of about 320. Barrels. from Bedford there will not be more than 30. Barrels, the fly having there left us little more than seed. messrs T. E. Randolph & Colclaser sent you, a few weeks ago a quarter’s rent of the Mill, 50. Barrels as they informed me. my tobo has sold with so little credit in Richmd for some years that at the earnest request of mr Yancey my manager in Bedford, I have permitted him to try it this year in the Lynchbg market where it’s quality is better known. there will be from 20. to 25,000. & I directed him to take notes payable to you & to remit them to you. I have not heard yet what he has done. I must ask the favor of you to remit for me to Joseph Millegan of Georgetown one hundred dollars, of which I advise him this day, and shall within a few days draw on you for about 800. Dollars. I put off my draughts as long as I can, to avoid pressing the sale of my  flour, expecting a gradual rise always till April. accept the assurances of my friendship & respect.
                    
                        Th: Jefferson
                    
                